UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6696


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN ANDREW SPEAGLE, SR.,

                Defendant – Appellant.



                            No. 10-7326


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN ANDREW SPEAGLE, SR.,

                Defendant – Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.    (5:05-cr-00234-RLV-CH-2; 5:09-cv-
00066-RLV)


Submitted:   November 9, 2010             Decided:   February 3, 2011


Before MOTZ, KING, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


John Andrew Speagle, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              John Andrew Speagle, Sr., seeks to appeal the district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2010) motion and his Fed. R. Civ. P. 59(e) motion for

reconsideration of his § 2255 dismissal.                           The orders are not

appealable      unless        a    circuit         justice     or     judge         issues     a

certificate of appealability.                      28 U.S.C. § 2253(c)(1) (2006);

see Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                                       A

certificate        of     appealability            will      not     issue       absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the      merits,    a    prisoner         satisfies    this      standard      by

demonstrating        that     reasonable           jurists    would       find      that     the

district      court’s     assessment       of       the    constitutional           claims    is

debatable     or     wrong.        Slack    v.      McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states      a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We   have     independently           reviewed       the    record      and

conclude      that      Speagle    has     not      made     the    requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeals.         We dispense with oral argument because the facts

                                               3
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4